*691ORDER
PER CURIAM.
Teresa Klag (Mother) appeals from the judgment terminating her parental rights to R.A.G. and J.J.T. Mother raises five points on appeal. First, Mother argues the trial court’s finding pursuant to Section 211.447.2(1), RSMo 2000, indicates the trial court erred in relying on that statute in terminating her parental rights. Second, Mother argues the trial court erred in denying her oral motion to dismiss and allowing the termination healing to proceed forward. Third, Mother argues the trial court erred in terminating her parental rights because there was no compliance with Section 211.455, RSMo 2000. Fourth, Mother argues the trial court erred in terminating her parental rights because there was insufficient clear, cogent and convincing evidence to support its findings pursuant to Section 211.447.4(3), RSMo 2000. Fifth, Mother argues the trial court erred in terminating her parental rights because there was insufficient evidence to support its findings pursuant to Section 211.447.6., RSMo 2000. We find no trial court error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).